Name: 86/89/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 14 March 1986 opening tariff preferences in Greece for products covered by the ECSC Treaty and originating in Austria, Finland, Norway, Sweden and Switzerland
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  economic geography;  tariff policy;  Europe
 Date Published: 1986-03-24

 Avis juridique important|41986D008986/89/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 14 March 1986 opening tariff preferences in Greece for products covered by the ECSC Treaty and originating in Austria, Finland, Norway, Sweden and Switzerland Official Journal L 078 , 24/03/1986 P. 0029 - 0029*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 14 March 1986 opening tariff preferences in Greece for products covered by the ECSC Treaty and originating in Austria, Finland, Norway, Sweden and Switzerland (86/89/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL, Whereas the Member States concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas the Hellenic Republic acceded to that Community on 1 January 1981; Whereas the Additional Protocols to the Agreements concluded between the European Economic Community and the Republic of Austria, the Republic of Finland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation entered into force on 1 January 1981; Whereas the Additional Protocols to the Agreements concluded between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Republic of Austria, the Republic of Finland, the Kingdom of Norway and the Kingdom of Sweden, of the other part, as well as the Additional Protocol to the Agreement concluded between the Member States of the European Coal and Steel Community and the Swiss Confederation are subject to approval of each Contracting Party in accordance with its own procedure; Whereas the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, had decided by Decisions 80/1363/ECSC (1), 82/42/ECSC (2), 83/1/ECSC (3), 84/216/ECSC (4) and 85/9/ECSC (5), to apply autonomously the obligations for 1981, 1982, 1983, 1984 and 1985 respectively, deriving from these Additional Protocols; Whereas at the moment the ratification procedures for these Additional Protocols have not been completed in two Member States; Anxious to prolong the autonomous and concomitant application of the customs duties reductions on imports and the reductions of other import charges laid down in these Additional Protocols; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 From 1 January to 31 December 1986 the duties applicable in Greece on imports of products covered by the European Coal and Steel Community and originating in Austria, Finland, Norway, Sweden and Switzerland shall be reduced to 0. The charges having equivalent effect to customs duties on imports applied by Greece to imports from the countries mentioned in the preceding paragraph shall be reduced to 0. Article 2 The modifications to the origin rules made necessary by the accession of the Hellenic Republic to the European Communities and introduced by the Joint Committees provided for in the Agreements between the European Economic Community and the countries listed in the first subparagraph of Article 1 which came into force on 1 January 1981, shall be applicable to the products to which this Decision refers. Article 3 The Member States shall decide by mutual agreement on any contingent protective measures suggested by one or more Member States or the Commission. Article 4 This Decision shall expire on the entry into force of the Additional Protocols to the Agreements between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the countries listed in the first subparagrpah of Article 1 of the other part, and at the latest on 31 December 1986. Article 5 Member States shall adopt all the measures necessary for the implementation of this Decision. Done at Brussels, 14 March 1986. The President N. SMIT-KROES (1) OJ No L 385, 31. 12. 1980, p. 19. (2) OJ No L 20, 28. 1. 1982, p. 33. (3) OJ No L 12, 14. 1. 1983, p. 46. (4) OJ No L 104, 17. 4. 1984, p. 16. (5) OJ No L 2, 3. 1. 1985, p. 26.